UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6167



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRACEY LEE HAIRSTON, a/k/a Uhms,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-99-198; CA-03-345-2)


Submitted:   May 26, 2004                  Decided:   June 18, 2004


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracey Lee Hairston, Appellant Pro Se. Monica Kaminski Schwartz,
OFFICE OF THE UNITED STATES ATTORNEY, Ray McVeigh Shepard, Special
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tracey Lee Hairston seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his petition under 28 U.S.C. § 2254 (2000).                  We have

independently reviewed the record and conclude that Hairston has

not made a substantial showing of the denial of a constitutional

right.   See   Miller-El    v.   Cockrell,   537    U.S.   322,   336   (2003).

Accordingly,    we   deny   Hairston’s   motion     for    a   certificate   of

appealability and dismiss the appeal.              See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -